Citation Nr: 1136320	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  96-24 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the decision to evaluate a left foot plantar fibroma as 10 percent disabling under Diagnostic Code (DC) 5328 in an August 1992 RO rating decision was a product of clear and unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law



ATTORNEY FOR THE BOARD

Dan Schechter



INTRODUCTION

The Veteran had active service from July 1988 to July 1992.  

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2000 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), finding that CUE was not committed in an August 1992 RO decision by the assignment of a 10 percent evaluation for post-operative left foot plantar fibroma under Diagnostic Code 5328.

The Board denied the appealed claim in July 2007 (and also denied another issue pertaining to an increased rating for the foot disability).  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2009, the Court issued a Memorandum Decision which affirmed the decision of the Board in part, and vacated the portion which had found no CUE, remanding that issue for readjudication.  The Board then issued a new decision in May 2010 again finding no CUE in an August 1992 RO decision by the assignment of a 10 percent evaluation for post-operative left foot plantar fibroma under Diagnostic Code 5328.  The Secretary and the appellant Veteran, by an April 2011 Joint Motion granted by the Court in April 2011, obtained vacatur of the Board's May 2010 decision and required further action by the Board, specifically readjudication of the claim consistent with the Joint Motion.  


FINDINGS OF FACT

1.  The Veteran and his attorney contend that clear and unmistakable error was committed by the RO in a 1992 decision assigning an initial rating for recurrent plantar fibroma under Diagnostic Code 5328, upon granting service connection for that disorder.  They contend, in effect, that it was error not to have applied a different diagnostic code under which a higher disability rating would have been warranted.   

2.  The September 1992 RO decision granting service connection for recurrent plantar fibroma of the left foot and assigning a 10 percent service-connected disability evaluation for that disorder under Diagnostic Code 5328 (a code applicable to post-operative benign neoplasm), did not commit an error as to which reasonable minds could not differ, by rating the disability under that diagnostic code.  The RO had the correct facts before it as they were known at the time, and there was no undebatable error in the RO's application of the statutory or regulatory provisions extant at the time.


CONCLUSION OF LAW

The August 1992 rating decision granting service connection for recurrent plantar fibroma and assigning a 10 percent initial disability evaluation under Diagnostic Code 5328 was not clearly and unmistakably erroneous on any basis raised.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

As a preliminary matter, the Board finds that the VCAA is not applicable to this CUE case. The Court of Appeals for Veterans Claims has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is based upon only the law and evidence in existence at the time the decision was entered (with exceptions not applicable in this case).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C.A. § 5109A that an RO CUE challenge must be based upon the evidence of record at the time of the decision).

II.  Clear and Unmistakable Error

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2011).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a Notice of Disagreement with the decision, and the decision becomes final if an appeal is not perfected within the time period provided by law.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2009).

The Court has propounded a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

If a claimant-appellant wishes to reasonably raise CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error which, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.; see also Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994). 


Generally, CUE exists when either the correct facts, as they were known at the time, were not before the decision maker(s), or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2011); Sorakubo v. Principi, 16 Vet. App. 120 (2002).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  In addition, the mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). Moreover, the Court has held that a failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, supra.

In this case, the Court has concluded that the Veteran's assertion that the incorrect diagnostic code was applied by the RO in its August 1992 rating action is a valid basis for a claim of CUE in that rating action, because the assertion, if true, would implicate a misapplication of the applicable regulation, citing Russell v. Principi, supra.  

The Veteran has more specifically argued that it constituted error for the RO to apply Diagnostic Code 5328, for post-operative benign neoplasm of the muscle, where, in effect, it should have applied DC 5276, for flat feet.  The Court in its October 2009 Memorandum Decision implied that the application of a different diagnostic code might have resulted in a higher disability rating.  

Looking to the status of the claim and the state of development of the claims file at the time of the August 1992 decision, the Board notes that service treatment records showed the Veteran had been seen for a nodular lump on the plantar side of the left foot in service, with the mass excised in December 1991.  A microscopic biopsy study had assessed plantar fibromatosis.  Thereafter the Veteran was seen on multiple occasions in the months following the excision, with assessments variously of post-operative scar tissue, or scar tissue with adhesions, recurrent fibroma, or recision fibromatosis.  The Veteran complained of tenderness on the foot, or increased pain and swelling, or considerable pain to include with prolonged standing.  In January 1992 he presented with a limp and use of a cane. 

Objective findings then included a firm long ridge which was warm, erythematous, and tender to palpation.  In February 1992 the Veteran complained that he did not feel safe on the foot.  

A Medical Evaluation Board (MEB) in February 1992 concluded that six months of limited duty was warranted because of the left foot disorder, with diagnosed recurring plantar fibroma and complaints of increasing pain with daily military activities.  The MEB report noted that the Veteran had a pre-service history of excision of a similar lesion from the right foot, without post-operative complications.  Examination by the MEB noted a "well healed nonraised, nontender, linear excision measuring approximately 4 cm in length located at the mid plantar region of the longitudinal arch.  There is a well circumscribed tender, large mass measuring 5.0 cm x 3.0 cm.  The remainder of the foot examination is within normal limits."  A further assessment by the board was of a "fair to good prognosis with a total fasciotomy."

A further surgical evaluation in March 1992 assessed recurrence of plantar fibroma and recommended courses of action including complete excision, skin graft, or 
Z-plasty with excisional biopsy.  However, an orthopedic and plastic surgery consultation in April 1992 concluded that "further surgical intervention should not be contemplated for 9-12 months."  The Veteran then canceled a planned Physical Evaluation Board, acknowledged that further surgery was to be considered in one year, and expressed a desire for separation from service on schedule.  The orthopedic and plastic surgical consulting physician then noted that the Veteran would be fit for service separation.  He was found fit for full duty in April 1992 by an orthopedics outpatient board. 

At his separation examination in June 1992, a five-centimeter scar as well as a three-by-five-centimeter tender plantar mass were noted on the left foot.  The examination report noted that the left plantar mass would need orthopedic surgery. 

In the Veteran's claim for benefits submitted in July 1992, he listed a left foot fibroma treated in June 1989 and December 1991.  He then informed that he had received no civilian treatment from any physicians or hospitals for the fibroma, either in service or after service.  He provided no statement as to any ongoing disability associated with the fibroma.  

While the Veteran may argue that the RO should not have issued a rating action with the grant of service connection prior to conducting a VA examination to assess the nature of any current left plantar mass, any failure to appropriately develop the claim cannot serve as a basis for CUE.  Fugo v. Brown, supra, at 44 (noting that "[i]t is difficult to see how either failure in 'duty to assist' or failure to give reasons or bases could ever be CUE"); Caffrey v. Brown, supra ("VA's breach of the duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete record rather than an incorrect record").

The RO in the August 1992 decision based its adjudication on service treatment and examination findings of a recurrent plantar mass.  The RO then noted that it was affording the Veteran the benefit of the doubt by assigning a 10 percent evaluation for the condition based upon the then-available records, and further noted that an examination would be scheduled in one year to assess any residual impairment.  

The April 2011 Joint Motion found defficiency with the Board's May 2011 decision for failure to provide a discussion of symptomatology and functional limitations when considering whether it was clear and unmistakable error for the RO to have applied Diagnostic Code 5328 when in its August 1992 decision it assigned a 10 percent initial evaluation with the grant of service connection for left foot plantar fibroma, rather than rating by analogy under a different diagnostic code, such as DC 5276 for pes planus.  

The RO in its August 1992 decision assigning a 10 percent rating for the post-operative left foot plantar fibroma under DC 5328, as analogous to benign post-operative neoplasm of the muscle.  That code provided for a rating based on limitation of function of the affected part.  38 C.F.R. § 4.73, DC 5328 (1992).  

When an unlisted condition is encountered, it will be permissible to rate the condition under a closely related disease or injury in which not only the functions affected but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.  The Board finds no inherent error in the RO's selection of Diagnostic Code 5328 for an analogous rating, since the plantar fibroma, as a benign neoplasm affecting the plantar fascia, may reasonably be considered similar in symptomatology and localization to a benign neoplasm of the muscle localized to the plantar fascia, whether or not the plantar fascia may technically be considered a muscle or other connective or supportive tissue.  Because that code rates based on limitation of function of the affected part, there is no clear error in choosing that code over another code affecting that part, such as DC 5276 for pes planus, since there is no indication from evidence then of record that DC 5276 would be a closer match than DC 5328 in terms of anatomical localization or symptomatology to post-operative plantar fibroma than would post-operative benign neoplasm of the muscle localized to the plantar fascia.  38 C.F.R. § 4.20.  

Considering the appellant's contention that it was error not to have rated the post-operative plantar fibroma under Diagnostic Code 5276, the code for plantar fasciitis, the Board notes that the claimed condition was not pes planus and there is no indication from the evidence of record in August 1992 that pes planus was any closer to the claimed disability in terms of anatomical localization and symptomatology than benign post-operative neoplasm of muscle localized to the plantar fascia.  38 C.F.R. § 4.20. 

The Board finds that the Veteran's complaints of tenderness on the foot, or increased swelling, or considerable pain, at treatment records shortly before the August 1992 rating decision, represented impairment that could reasonably be encompassed by Diagnostic Code 5328, for post-operative benign neoplasm of the muscle.  There is no indication of clear error in using that code to rate those symptoms, since such pain limitation could reasonably be considered as encompassed by a post-operative benign muscle neoplasm.  There is no indication of clear error for use of that rating code versus the rating code for pes planus, Diagnostic Code 5276.  

Moreover, Diagnostic Code 5328 provides for rating based on limitation of functioning of the affected part.  Thus, the RO by assigning a 10 percent rating under DC 5328 effectively rated based on pain and other aspects of the Veteran's disability as impacting functioning.  This may have encompassed a 10 percent rating based on moderate pes planus under Diagnostic Code 5276, or a 10 percent rating based on moderate foot injuries, other, under DC 5284, or a 10 percent rating based on metatarsalgia, unilateral or bilateral, under DC 5279.  Of significant import in this case is the general assignment of a 10 percent rating by DC 5328, which may encompass any of multiple disabilities resulting in moderate impairment of the functioning of a single foot.  Thus, the adjudicative calculus of the RO by rating under DC 5328 with assignment of a 10 percent evaluation was effectively to ascertain the presence of disability of the plantar fascial of a single foot with moderate resulting impairment, warranting a 10 percent evaluation.  The Board is barred from finding CUE in the weighing of the evidence presented, and the use of DC 5328 by the RO reasonably encompassed the disability presented, and hence there was no CUE on the part of the RO in the use of Diagnostic Code 5328 in rating the Veteran's post-operative plantar fibroma.  

Although the Veteran had presented in January 1992 with a limp and use of a cane, and presented in other contemporaneous treatment records with varying complaints of pain or dysfunction referable to the left foot and the post-operation plantar fibroma, there was no clear or unmistakable circumstance presented within the claims file for the RO's August 1992 adjudication to warranted assignment of a rating based on analogy to pes planus under Diagnostic Code 5276, rather than rating under DC 5328.  

The Board finds that the RO acted reasonably, and certainly did not commit CUE, in assigning a 10 percent rating under Diagnostic Code 5328, for benign post-operative neoplasm of the muscle.  That code provided for a rating based on limitation of function of the affected part.  38 C.F.R. § 4.73, DC 5328 (1992).  While an argument could be made that the Veteran may then have had more severe limitation of functioning than was reflected in the 10 percent rating assigned, that is ultimately a question of weighing of the facts in the case, which is not a proper basis for a finding of CUE.  Luallen.

The Board here applies the three-pronged test provided in Russell as follows:  

(1)  Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied:
	
The correct facts, consisting primarily of service records of treatment and evaluation, were before the RO in August 1992.  If other facts were known to the Veteran, they were not made known to the RO, and it was his duty to divulge those facts with his claim.  Hence, the Board concludes that there cannot have been error committed in this case based on facts which were not before the adjudication personnel.  

There is also no indication that statutory or regulatory provisions were incorrectly applied.  The Veteran and his attorney have argued that there was error by the RO in the August 1992 decision applying the diagnostic code for post-operative benign neoplasm of the muscle instead of the diagnostic code for flat feet.  However, as discussed hereinabove, the Board concludes contrarily that the rating by analogy under Diagnostic Code 5328 was appropriate application of the law based on the facts known at the time, with no error of law presented in the RO's selection by analogy of DC 5328 rather other diagnostic codes addressing the feet, including DC 5276, as potentially applicable for the claimed post-operative recurrent fibroma of the plantar region of the left foot.  38 C.F.R. § 4.20; Russell, supra.  

(2)  The error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.
 
The Board does not find that the choice of diagnostic code in August 1992 for rating of the Veteran's post-operative residuals of benign left plantar neoplasm was undebatably in error.  To the contrary, the Board finds that by applying Diagnostic Code 5328 and rating the disability based on limitation of functioning of the affected part, the RO rather prudently chose a code appropriate and capable of analogously rating the claimed disability.  Based on the evidence then of record, the RO in the August 1992 decision could reasonably have concluded that DC 5328 was appropriate.  The Board finds no undebatable error in this case.

(3)  A determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.

As discussed, neither the record nor the law at the time of the August 1992 RO adjudication required that Diagnostic Code 5328 not be applied, and that some other diagnostic code be applied in its stead, for rating the Veteran's post-operative residuals of benign left plantar neoplasm. 

Hence, the Board concludes that under the three-pronged Russell test, there is no basis for a finding of CUE in the RO's August 1992 rating action applying Diagnostic Code 5328 to rate the newly service connected post-operative residuals of benign left plantar neoplasm.  

In Fugo v. Brown, supra, the Court refined and elaborated on the test set forth in Russell.  The Court stated that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or law, which when called to the attention of later reviewers compels a conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.

Applying Fugo to the present analysis, the Board finds that there is not presented in this case any error in the RO's application of Diagnostic Code 5328 about which reasonable minds could not differ and which would have resulted in a manifestly different outcome in the adjudication of the claim in August 1992.  Hence, a finding of CUE in the August 1992 decision based on its application of DC 5328 for rating of the newly service connected post-operative residuals of benign left plantar neoplasm is not warranted.  


ORDER

Clear and unmistakable error (CUE) was not committed by the RO in the August 1992 rating action by evaluating the newly service connected recurrent plantar fibroma under Diagnostic Code 5328.  The appeal is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


